Citation Nr: 0514944	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects that the veteran served on active duty 
from March 1982 to March 2002.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which established service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
20 percent disabling pursuant to Diagnostic Code 5293.  The 
veteran appealed, contending that a higher rating was 
warranted.

The record reflects that the veteran had requested a Board 
hearing in conjunction with this appeal, and that such a 
hearing was scheduled for October 2004.  However, the veteran 
withdrew his hearing request by a September 2004 statement.  
See 38 C.F.R. § 20.204.

For the reasons stated below, the Board concludes that 
additional development is necessary in order to comply with 
the duty to assist.  Accordingly, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The record reflects the veteran was accorded a VA general 
medical examination in August 2002 which included evaluation 
of his service-connected low back disorder.  However, in both 
his September 2003 Notice of Disagreement and December 2003 
Substantive Appeal, the veteran, while emphasizing that he 
was not questioning the integrity or competency of the VA 
examiners, intimated that the examinations were inadequate 
and did not give an accurate assessment of his overall 
disability.  As these examinations are the only post-service 
medical evidence of record regarding the severity of the 
service-connected disability, the Board is of the opinion 
that these assertions warrant a new examination.

The Board also notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

The Board notes that the RO included the revised criteria for 
evaluating spine disabilities in the October 2003 Statement 
of the Case (SOC).  However, as the last VA examination was 
conducted prior to the enactment of the revised criteria, it 
may not have sufficiently addressed the symptomatology 
contemplated by the new provisions.  In fact, the RO noted in 
the SOC that it was uncertain from a review of the veteran's 
records that he met the criteria for evaluation based upon 
the incapacitating episode provisions for intervertebral disc 
syndrome.  The Board concludes that this further supports the 
finding that a new examination is warranted with respect to 
the veteran's service-connected low back disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the Board notes that in his 
September 2004 statement, the veteran acknowledged that he 
had no tangible evidence, documents, or medical diagnoses 
which were not already in the record.  However, as remand is 
otherwise required in this case, and because eight months 
have elapsed since that letter, the Board is of the opinion 
that the veteran should be requested to advise VA of or 
submit any evidence of current treatment for his back 
condition. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected low back disorder since 
September 2004.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for a new 
examination to determine the current 
nature and severity of his service-
connected low back disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  It is imperative that the 
examiner comment on the functional 
limitations caused by pain and any other 
associated symptoms, to include the 
frequency, duration, and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  

Additionally, the examiner should 
specifically comment regarding the 
frequency and duration of "incapacitating 
episodes" during the past 12 months.  In 
so doing, attention must be given to the 
fact that, by definition, "incapacitating 
episodes" are those requiring bedrest and 
treatment prescribed by a physician.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case (SSOC), which addresses 
all of the evidence obtained since the October 2003 SOC, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




